By the terms of the contract it was at Mitchell's election to pay the plaintiff $50 and interest at any time within two years from the 5th day of May, 1881, or to return the steers at the end of that period. Although the property in the steers remained in the plaintiff, Mitchell was entitled to their custody until the expiration of the 5th day of May, 1883. G. L., c. 1, *Page 222 
s. 32; Osgood v. Blake, 21 N.H. 550; Knowlton v. Tilton, 38 N.H. 263; Ricker v. Blanchard, 45 N.H. 39.
The sale by Mitchell of his interest only in the steers was no wrong to the plaintiff, and did not terminate the bailment. The defendant by his purchase became entitled to hold them in the same manner as Mitchell held them. Bailey v. Colby, 34 N.H. 29; McFarland v. Farmer, 42 N.H. 391, 392.
Exceptions overruled.
SMITH, J., did not sit: the others concurred.